OVERTON, Justice.
We have for review Albrecht v. State, 602 So.2d 692 (Fla. 2d DCA1992), in which the district court addressed the same question we recently answered in State v. Johnson, 616 So.2d 1 (Fla.1993).1 In accordance with our decision in Johnson, we quash the decision of the district court in the instant case and remand this cause for resentenc-ing.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.